Citation Nr: 1232146	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to higher initial ratings for low a low back disability, assigned a rating of 10 percent prior to January 14, 2009, a rating of 20 percent from January 14, 2009, to February 15, 2010, and a rating of 40 percent from February 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2008 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  When this case was mostly recently before the Board in January 2011, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  With respect to the knee claims, the pertinent evidence in Virtual VA is duplicative or cumulative of the evidence in the paper claims file.  

The Veteran's low back claim is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by limitation of motion; flexion is not limited to less than 60 degrees; extension is not limited to more than 10 degrees; and the disability is not productive of instability, subluxation or frequent episodes of locking, pain and effusion into the joint.

2.  The Veteran's left knee disability is manifested by limitation of motion; flexion is not limited to less than 60 degrees; extension is not limited to more than 10 degrees; and the disability is not productive of instability, subluxation or frequent episodes of locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in December 2005 and March 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the record reflects that post service VA treatment records have been obtained, and the Veteran was afforded a hearing before the undersigned.  Further, the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  There is no indication that the disabilities have increased in severity since the most recent examination of the disabilities.  

Moreover, the Appeals Management Center also substantially complied with the Board's remand by scheduling the Veteran for a VA examination in January 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Knee extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semi lunar cartilage.  

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5262 provides for a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability, a 20 percent rating for malunion with a moderate knee or ankle disability, and a 30 percent rating for malunion with a marked knee or ankle disability.  A 40 percent rating is warranted nonunion of the tibia and fibula with loose motion, requiring a brace.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

By a rating decision dated in September 2004, the RO granted service connection for a right knee disability and assigned a rating of 10 percent, effective September 1, 2004.  The RO also granted service connection for a left knee disability and assigned a rating of 10 percent, effective September 1, 2004.  The Veteran appealed, asserting that his disabilities warranted higher ratings.  

The Veteran was afforded a VA examination in June 2004.  He complained of knee pain caused by chronic bilateral knee patellofemoral syndrome with degenerative joint disease.  The knee pain was aggravated by climbing stairs, driving, and prolonged sitting.  The Veteran reported wearing knee supports, but denied any flare-ups.  The examiner noted that the Veteran's knees did not affect his occupation or activities of daily living, but did prevent him from running.  Examination revealed range of motion in both knees from 0 to 110 degrees without pain, except for some pain on the end range of flexion in the left knee.  Both knees were stable, although there was some wobble of the right knee on varus and valgus testing that was not considered pathological.  The left knee had 5 mm of play on the anterior drawer test that was not considered pathological.  X-rays of the knees showed mild patellofemoral spurring, bilaterally.

The Veteran was afforded a hearing before the undersigned in April 2008.  During his hearing, he testified that he felt looseness, instability, and a grinding sensation in his knees, particularly when walking.  He also stated that he used knee braces to help "stabilize" his knees, particularly while at work.  The Veteran also stated that his knee disability and pain have worsened over time. 

The Veteran was afforded a second VA examination of the knees in January 2009.  The Veteran reported severe pain in both knees with intermittent locking of the left knee, instability of the left knee, and swelling bilaterally.  The examiner noted that Veteran's knee pain was affecting his job performance as it interfered with his mobility, weight bearing status, and lifting.  Activities of daily living were also affected.  The Veteran reported that flare-ups of pain occurred every day and that he used assistive devices, including knee braces, handrails, walking sticks, and orthopedic pillows with poor response.  

Examination revealed flexion from 10 to 110 degrees and extension lacking 10 degrees to neutral with pain.  Range of motion was additionally limited by an additional 20 degrees in the left knee following repetitive use, with range of motion from 10 to 90 degrees.  The knee was stable with Lachman's, drawer, varus/valgus had stressing bilaterally.  There was palpable tenderness throughout and there was grade 2 moderate crepitus as well as positive left medial meniscal derangement sign of McMurray's in the left knee.  X-rays showed degenerative joint disease of the right knee.  The examiner provided a diagnosis of bilateral moderate grade 2 chondromalacia and left medial meniscal derangement.

VA treatment records dated from July 2008 to June 2010 reflect treatment for bilateral knee complaints.  A July 2008 record notes that knee sleeves were ordered for the Veteran.  A November 2008 record indicates that "films" of the knees showed mild osteoarthritis.  

A March 2009 MRI showed mild degenerative changes of the patella and posterior tibia; tortuous posterior subcutaneous vessels; intact ACL, PCL, LCL, and MCL menisci; no effusion; and intact patella cartilage.

A March 2009 record shows that the Veteran requested a note for work stating that he was unable to work or needed to leave early on occasion due to knee pain.  However, the physician informed the Veteran she could not provide such a note based on the MRI results.  

An August 2009 record reveals a fitting for knee sleeves and braces.  A September 2009 treatment record notes that the Veteran sought treatment for left hip and knee disorders.  

The report of a February 2010 VA examination of the knees indicates that the Veteran continued to complain of constant, severe pain, instability, and swelling in both knees with intermittent locking of the left knee.  He also reported missing at least 21 days of work due to his knee disorder in the last year.  Pain affected his concentration, and limited his mobility as well as his activities of daily living of sleeping, dressing, and bathing.

Physical examination revealed that flexion of the right knee was 10 to 110 degrees and flexion was limited an additional 20 degrees following repetitive use due to pain.  Flexion of the left knee was from 0 to 90 degrees.  Knees were stable with Lachman's, drawer, varus, and valgus stress bilaterally.  There were palpable tenderness and grade 2 crepitus bilaterally.  The left knee had medial meniscal derangement sign and McMurrays sign.  There was no evidence of instability or subluxation of the knees, but locking of the left knee occurred monthly.  The examiner stated that the Veteran had instability periods due to meniscal derangement.  It impacted the Veteran's ability to work but the examiner noted that there were co-morbid conditions not covered in the examination.  Finally, the examiner also stated that the Veteran had severe flare-up pain.

The Veteran was afforded a VA examination in March 2010.  The Veteran stated that since his last examination, he had frequency, duration, and intensity of flare-up pain with increased constant pain and increased crepitus.  The Veteran complained of constant swelling and severe pain in both knees with intermittent locking and instability of the left knee.  Range of motion testing showed that extension lacked 10 degrees to neutral bilaterally.  Flexion was from 10 to 80 degrees bilaterally.  Left knee flexion was limited an additional 20 degrees following repetitive use due to pain.  Thus range of motion in the left knee was from 10 to 60 degrees on repetitive use.  Examination showed that the knees were stable to Lachman's, drawer, and varus/valgus stress bilaterally.  There was palpable tenderness throughout as well as grade 2 crepitus, and swelling was moderate bilaterally.  McMurrays' and medial meniscal derangement were positive for the left knee.  X-rays showed degenerative joint disease of the right knee with swelling.  Diagnoses of bilateral moderate, grade 2 chondromalacia, degenerative joint disease of both knees, and left medial meniscal derangement were rendered. 

A March 2010 addendum to the February 2010 VA examination report notes that the Veteran was placed on light duty limiting his weight bearing.  However the Veteran still remained gainfully employed.

The Veteran was afforded a final VA examination of the knees in January 2011.  The Veteran complained of increasing, constant, knee pain.  The pain occurred daily and occurred mainly in the lateral aspects of his knees.  The Veteran also reported intermittent, instability-type symptoms during the past nine months, as well as locking sensations in both knees.  He reported pain with walking long distances, but he had not had any incapacitating episodes.  He denied any swelling.  The Veteran reported difficulty with his job at the Post Office related to the pain in his knees.  Activities of daily living were decreased due to pain.  He reported using a cane or brace at times.  

Physical examination of the knees revealed full extension, but flexion limited to 30 degrees with pain.  The pain remained unchanged throughout repetition.  The examiner noted that on physical testing, the Veteran only bent his knees to 30 degrees, but that when seated, the Veteran was able to bend his knees to 90 degrees bilaterally.  Lachmans and drawer testing were negative.  There was normal stability on varus and valgus testing and McMurrays test was negative.  The Veteran was very sensitive to even light touch to both his knees diffusely, but had no swelling and no crepitus.  X-rays of the knees were essentially normal.  MRI of the right knee showed very mild degenerative changes at the patella and posterior tibia.  The examiner provided a diagnosis of mild knee arthritis, right more than left.  

The examiner specifically indicated that the Veteran had an extreme amount of pain with very light touch to the knees that was not necessarily consistent with the amount of arthritis that was shown objectively on X-rays and MRI.  The Veteran also had very decreased range of motion in his knees on active range of motion, which he stated was secondary to pain.  However, the examiner noted that upon entering the room and when sitting in a chair, the Veteran's range of motion greatly increased.  Testing also revealed no subluxation of the knees, and the ligaments were intact.  Regarding any additional limits on functional ability on repeated use or during flare-ups, the examiner stated that the Veteran had mild arthritis of the knees.  The examiner explained that patients with mild arthritis diagnosed by X-ray or MRI generally are able to continue doing their daily duties and jobs, including heavy labor jobs, without much difficulty.  The examiner further stated that with the amount of arthritis present, the Veteran could certainly do more than a sedentary type of job, although the examiner did indicate that jobs requiring heavy lifting may not be the best for the Veteran due to his back disability.  

VA treatment records dated from January 2011 to April 2012 show that in March 2012 the Veteran submitted a FMLA form.  The physician completed the form, indicating that the Veteran would need to miss approximately two to three days of work per month due to his foot, knee, and low back pain.

IV.  Analysis

Almost all of the range of motion testing has shown that the Veteran has limitation of extension of the knees to 10 degrees, a finding that supports a 10 percent rating under Diagnostic Code 5261.  Even with consideration of all pertinent disability factors, extension of each knee has never been limited to more than 10 degrees.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5261.

Limitation of flexion of a knee to 60 degrees or less is considered noncompensably disabling under Diagnostic Code 5260.  A 10 percent rating is authorized for limitation of flexion that more nearly approximates limitation to 45 degrees than limitation to 60 degrees.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  In this case, all of the range of motion tests, with the exception of the testing in January 2011, have shown that flexion of the Veteran's knees, even after repetitive testing, has not been limited to less than 60 degrees.  

With regard to the ranges of motion found on physical examination during the January 2011 examination, the Board notes that flexion was limited to 30 degrees with pain, bilaterally.  However, the examiner stated that the Veteran's limitation of motion on examination was substantially decreased when compared to any limitation of motion on walking and sitting.  Specifically, the examiner noted that despite the much decreased range of motion exhibited on physical examination, the Veteran could flex to at least 90 degrees when sitting in a chair and that when walking into the room, the range of motion was greatly increased.  Moreover, the examiner found that the Veteran's complaints of extreme pain and extreme sensitivity to even very light touch to be inconsistent with the amount of arthritis present in his knees per X-ray studies.  Therefore, the Board has concluded that the January 2011 examination report also does not support the assignment of a compensable rating for limitation of flexion of either knee.

The Board notes that the Veteran has complained of intermittent locking and locking occurring monthly.  He has never reported experiencing frequent episodes of locking.  With the exception of the March 2010 examination, the examinations have been negative for evidence of swelling.  Neither the subjective nor the objective evidence shows frequent episodes of locking, pain and effusion into the joint, as required for a 20 percent rating under Diagnostic Code 5258.

The Board also acknowledges that the Veteran has complained of instability.  On all examinations, his knees were found to be stable.  Although the February 2010 examination report indicates that the Veteran has periods of instability due to meniscal derangement, the record does not adequately show when these periods occur and in light of the other negative evidence, the Board must conclude that there is no distinct period of time during the period of the claim where a separate compensable rating is warranted on the basis of instability.

The Board has also considered whether a higher or separate compensable rating is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  As there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  In addition, the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by Diagnostic Code 5261 so a separate rating is not warranted under the diagnostic code.


The Board has considered whether these claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's bilateral knee disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

The Board also acknowledges that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

In addition, according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, there is evidence indicating that the Veteran has missed work due to his service-connected disabilities, but he appears to be maintaining substantially gainful employment.  The Veteran has not claimed that he is unemployable due to his service-connected knee disabilities and/or any other service-connected disabilities, nor is there any evidence of record indicating that he is unemployable due to service-connected disabilities..  Therefore, the Board has concluded that a TDIU issue has not been raised in this case.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to a rating in excess of 10 percent for right knee disability is denied.

Entitlement to a rating in excess of 10 percent for left knee disability is denied.


REMAND

As noted above, there is an electronic file associated with the Veteran's claims (Virtual VA).  The records in Virtual VA include VA outpatient records pertaining to treatment of the Veteran's back subsequent to January 2011 and the report of a VA peripheral nerves examination performed in January 2012.  These records have not been considered by the originating agency, and the Veteran has not waived his right to have the evidence initially considered by the originating agency.

Moreover, it appears from the report of the peripheral nerves examination that the Veteran may have lower extremity neurological impairment from his low back disability that should be separately rated.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of all manifestations of his service-connected low back disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's low back disability during the period of this claim.

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and extent of all impairment due to his service-connected low back disability.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include for purposes of rating any radiculopathy associated with the disability.  In addition, the examiner should be requested to provide an opinion concerning the impact of the low back disability on the Veteran's ability to work, to include whether it is sufficient by itself to render the Veteran unemployable.  

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on all evidence received since the last adjudication of the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


